Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed 4/26/21 has been entered. Claims 1-7, 9-15 and 17 remain pending in the application. Application’s amendments to the Drawings, Specification, and Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 2/10/21.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 9-15 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 9-15, and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 9 recite “the sealing cover has a first side and a second side opposite each other, the sealing cover is rotatably connected to the storage box through the rotating shaft located at the first side of the sealing cover” and “wherein the free end of the elastic member is configured to connect the sealing cover at a position closer to the second side than to the first side of the sealing cover”. The cover is never disclosed to have two opposite sides. The figures do not show a shape such as a rectangular nor are a plurality of sides opposite each other in the orientation claimed disclosed. If the cover is circular the claimed subject matter is new matter and there is nothing that explicitly discloses another shape or plurality of sides. There is support for the connecting point being on a side away from the rotating shaft but not closer to the second side than to the first side where the first and second side are opposed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN206428316 to Young (Young) in view of CN206410427 to Wu (Wu) and GB1392232 to Jacobs et al. (Jacobs).
Regarding claim 1, Young teaches a storage box (11, Figure 1), a sealing cover (12, Figure 1), and an elastic member (13, Figures 1 and 2), wherein the storage box is provided with an opening (top of Figure 1), the sealing cover has a first side and a second side opposite to each other (side closest to the rotation point and side furhaway from the rotation point) the sealing cover is rotatably connected to the storage box through an axis of rotation located at the first side of the sealing cover (rotation shown in Figures 1 and 2), the sealing cover is configured to seal the opening (cover is configured to attach to the top of the box), a fixing end of the elastic member is connected to the storage box (13b, Figure 2), the elastic member is stretched to make a free end of the elastic member to connect the sealing cover so that the sealing cover opens from the opening by an elastic pulling force of the elastic member and the free end of the elastic member is configured to connect to the body so that the elastic member is biased open (13a is connected to the body through the connecting portion per Figure 1 and is biased open per Paragraph 0035 of the translation). 

    PNG
    media_image1.png
    158
    282
    media_image1.png
    Greyscale

Young is silent on a rotating shaft, wherein the axis of rotation comprises a shaft and wherein the free end of the elastic member is configured to connect the sealing cover at a position closer to the second side than to the first side of the sealing cover.
Wu teaches a rotating shaft rotatably disposed on the outer surface of the storage box (6, Figures 2 and 3). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Young with the teachings of Wu to provide a rotating shaft rotatably disposed on the outer surface of the storage box. Doing so would ensure alignment of the lid with respect to the body and increase the structural integrity of the device. 
Jacobs teaches connection to a cover at a position further closer to a side away from a rotation point (26 has rotation point, 72, and is connected to cover at 46 which is further away from the right side of cover 24 as shown in Figure 2). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Young with the teachings of Jacobs to provide connection to a cover at a position further closer to a side away from a rotation point. Doing so would provide additional leverage in opening the cover.
Alternatively, Young is silent on wherein the free end of the elastic member is configured to connect the sealing cover at a position closer to the second side than to the first side of the sealing cover. It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a longer section 13b so that it extends closer to the second side to provide for a better connection between the spring and the cover, and doing so would result in different scale but no change in performance.  (In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976)).
Regarding claim 2, Young teaches wherein the sealing cover comprises a cover (12, Figure 1) and a sealing ring (12b, Figure 3) provided on a surface of the cover facing the opening, the sealing ring is configured to fit the periphery of the opening, the cover is rotatably connected to an outer surface of the storage box (shown in Figures 1 and 2), and the free end of the elastic member is configured to connect the cover (shown in Figure 2).
Regarding claim 4 Young is silent on wherein the storage device with a sealing function further comprises a rotating shaft rotatably disposed on the outer surface of the storage box, wherein the rotating shaft is located on the same plane as the opening, and one end of the cover is fixed on the rotating shaft.
Wu teaches a rotating shaft rotatably disposed on the outer surface of the storage box, wherein the rotating shaft is located on the same plane as the opening, and one end of the cover is fixed on the rotating shaft (6, Figures 2 and 3). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Young with the teachings of Wu to provide a rotating shaft rotatably disposed on the outer surface of the storage box, wherein the rotating shaft is located on the same plane as the opening, and one end of the cover is fixed on the rotating shaft. Doing so would ensure alignment of the lid with respect to the body and increase the structural integrity of the device. 
Regarding claim 5 Young is silent wherein the connecting portion is located on a side of the cover away from the rotating shaft.
Young teaches wherein the connecting portion is located on a side of the cover away from the axis of rotation. (attachment portion shown on 42 connected to spring at the top of Figure 1). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Young with the teachings of Wooding to provide wherein the connecting portion is located on a side of the cover away from the axis of rotation. Doing so would allow for a mechanical advantage by spacing the spring away from the fulcrum and/or would reduce internal stress of the lid.
Wu teaches a rotating shaft used as the axis of rotation (6, Figures 2 and 3). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Young with the teachings of Wu to a rotating shaft used as the axis of rotation. Doing so would ensure alignment of the lid with respect to the body and increase the structural integrity of the device.
Regarding claim 7, Young teaches wherein the elastic member is a spring (13 is a spring).

Claims 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young in view of  Wu, Jacobs and, U.S. Patent 43521189 to Wooding (Wooding).
Regarding claim 3, Young teaches wherein the cover further comprises a connecting portion, the connecting portion is disposed on a surface of the cover facing away from the opening, and the free end of the elastic member is configured to connect the connecting portion.
Wooding teaches wherein the cover further comprises a connecting portion, the connecting portion is disposed on a surface of the cover facing away from the opening, and the free end of the elastic member is configured to connect the connecting portion (attachment portion shown on 42 connected to spring at the top of Figure 1). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Young with the teachings of Wooding to provide wherein the cover further comprises a connecting portion, the connecting portion is disposed on a surface of the cover facing away from the opening, and the free end of the elastic member is configured to connect the connecting portion. Doing so would allow for a mechanical advantage by spacing the spring away from the fulcrum and/or would reduce internal stress of the lid.
Regarding claim 6 Wooding wherein the storage box further comprises a fixing portion, the fixing portion and the opening are located on the same outer surface of the storage box, and a fixing end of the elastic member is connected to the fixing portion (attachment point of 13a, Figure 2). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S ANDERSON II whose telephone number is (571)272-2055.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        6/30/21